DETAILED ACTION

Response to Amendment

This communication is in response to Amendment filed on August 8, 2021. Claims 1-3, 8-10, and 15-17 have been amended. Claims 5, 12, and have been canceled. Claims 21-23 has been newly added. Therefore, claims 1-4, 6-11, 13-18, and 20-23 are pending for further examination.

Response to Arguments

Applicant’s arguments, see pages 9-13, filed August 11, 2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior art.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US Patent Application 20140087709) in the view of Jacobsen (US Patent Application 20180139241).
As per claim 1, Nielsen teaches a computing device [202, fig. 2] comprising a processor and a memory [204, fig. 2] [as shown in figure 2, computing device 200 include processor 202 and memory 204]. 
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least [0020, machine readable instruction stored to execute the function of the device]:
read a configuration file previously installed on the computing device, the configuration file containing a provisioning address [0038-0039, receive configuration information from the mobile device where the configuration information includes address of the device, application, and other information].
automatically create a user account using a predefined username and credential stored in the configuration file [0044-0054, fig. 3, as pointed out a new user account is created based on configuration information read or received.  In this case, the new account created takes previous information into consideration for the user]. 
Nielsen does not teach send an enrollment request to the provisioning address to enroll the computing device with a provisioning service using the user account;
receive an enrollment response from the provisioning service, the enrollment response comprising a provisioning package (PPKG) file; and

apply the PPKG file to configure the computing device.

receive an enrollment response from the provisioning service, the enrollment response comprising a provisioning package (PPKG) file [0117, as pointed out after requesting of the device enrollment, the device can receive and download the configuration file].
apply the PPKG file to configure the computing device [0126, as pointed out the configuration can be used to configure the device by adding or removing specific file/configuration and so forth].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Nielsen to include the method of Jacobsen to allow the device to be configured after the enrolment process and receive the configuration file.  This process enables automatic device configuration.

As per claim 2, Nielsen does not teach the PPKG file comprises an application installer for an application to be installed on the computing device and the machine-readable instructions that cause the computing device to apply the PPKG file further cause the computing device to install the application using the application installer.
However, Jacobsen teaches the PPKG file comprises an application installer for an application to be installed on the computing device and the machine-readable instructions that cause the computing device to apply the PPKG file further cause the computing device to install the application using the application installer [0126, as pointed out specific application can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Nielsen to include the method of Jacobsen to allow installation of specific application on the device.

As per claim 3, Nielsen does not teach the PPKG file in the enrollment response comprises at least one value for at least one configuration setting for the computing device and the machine-readable instructions that cause the computing device to apply the PPKG file further cause the computing device to set the at least one configuration setting to the at least one value.
However, Jacobsen teaches the PPKG file in the enrollment response comprises at least one value for at least one configuration setting for the computing device and the machine-readable instructions that cause the computing device to apply the PPKG file further cause the computing device to set the at least one configuration setting to the at least one value [0115, 0124, as pointed out enrollment can have settings change and so forth].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Nielsen to include the method of Jacobsen during the enrolment process to change device setting.

As per claim 6, Nielsen does not teach the enrollment request comprises a unique identifier for the computing device.
However, Jacobsen teaches the enrollment request comprises a unique identifier for the computing device [0080, unique device identification].


As per claim 7, Nielsen does not teach the configuration file further specifies an enterprise identifier and the enterprise identifier is further included in the enrollment request.
However, Jacobsen teaches the configuration file further specifies an enterprise identifier and the enterprise identifier is further included in the enrollment request [0079, 0117, enrolment request unique device identification and other information].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Nielsen to include the method of Jacobsen to uniquely identify the device and user.

As per claims 8-10, 13-18, and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8-10, 13-18, and 20 are also rejected as being unpatentable over Nielsen in view of Voronkov for the same reasons set forth in the rejected claims above.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US Patent Application 20140087709) in the view of Jacobsen (US Patent Application 20180139241) and in the view of Bolay (US Patent Application 20120151020)
As per claim 4, Nielsen and Jacobsen does not teach read the configuration file previously installed on the computing device are executed in response to a first boot of the computing device.
However, Bolay teaches read the configuration file previously installed on the computing device are executed in response to a first boot of the computing device [0030, read the configuration file upon booting].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Nielsen and Jacobsen to include the method of Bolay to allow the reading of the configuration file upon botting.

As per claim 11, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 11 is also rejected as being unpatentable over Nielsen in view of Jacobsen and in the view of Bolay for the same reasons set forth in the rejected claims above.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US Patent Application 20140087709) in the view of Jacobsen (US Patent Application 20180139241) and in the view of Voronkov (US Patent Application 20140298324).
As per claim 22, Nielsen and Jacobsen do not teach decompress the PPKG file to obtain the application installer; and execute the application installer to install the application and configure the computing device.
However, Voronkov teaches decompress the PPKG file to obtain the application installer; and execute the application installer to install the application and configure the computing device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Nielsen and Jacobsen to include the method Voronkov to allow the usage on files that can be compressed and uncompressed to vacillate program installation.

As per claim 22-23, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 22-23 are also rejected as being unpatentable over Nielsen in view of Jacobsen and in the view of Voronkov for the same reasons set forth in the rejected claims above.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187